Motion for a stay granted to the extent of staying proceedings for a body execution, and otherwise denied, on condition, however, that any money collected on the judgment shall be held by the attorney for the plaintiff in escrow pending further order of the court; and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 6, 1962, with notice of argument for the March 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.